United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 23, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 02-60194
                          Conference Calendar



TIMOTHY BROWN,

                                      Plaintiff-Appellant,

versus

JODY BRADLEY; KATRINA BOLDEN; PAUL HEISTAN,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 5:00-CV-79-S
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Timothy Brown, Mississippi state prisoner # R1098, has

appealed the magistrate judge’s judgment dismissing his civil

rights complaint with prejudice following a bench trial.         Brown

has moved for preparation of the trial transcript at Government

expense.   Brown does not explain in his motion why the transcript

is necessary for disposition of an issue on appeal.       Accordingly,

the motion is denied.     See Harvey v. Andrist, 754 F.2d 569, 571

(5th Cir. 1985); see also 28 U.S.C. § 753(f).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 02-60194
                                - 2 -

     We construe Brown’s brief as requesting leave to supplement

the record on appeal.    “An appellate court may not consider new

evidence furnished for the first time on appeal and may not

consider facts which were not before the district court at the

time of the challenged ruling.”    Theriot v. Parish of Jefferson,

185 F.3d 477, 491 n.26 (5th Cir. 1999).    The motion is denied.

     Brown contends that the judgment was contrary to the law and

the evidence and that the magistrate judge abused his discretion

by failing to order the production of an unredacted prison log.

It is the appellant’s responsibility to provide a transcript of

all relevant evidence to support his appellate argument.    See

FED. R. APP. P. 10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th

Cir. 1992).    As was noted above, Brown’s request for a transcript

was inadequate, and his failure to provide a transcript prevents

this court from reviewing these issues.    See Richardson v. Henry,

902 F.2d 414, 416 (5th Cir. 1990).

     Because the appeal is without arguable merit, it is

dismissed as frivolous.    See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); see also 5TH CIR. R. 42.2.   The dismissal of this

appeal as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g).    We caution Brown that once he accumulates three

strikes, he will not be permitted to proceed in forma pauperis in

any civil action or appeal filed while he is incarcerated or
                           No. 02-60194
                               - 3 -

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING GIVEN.